Citation Nr: 0605277	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-08 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disorder, including as secondary to a service-connected 
cervical spine disorder with torticollis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955 and from December 1956 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
there is no credible evidence corroborating a stressor upon 
which a diagnosis of PTSD is based.  

2.  The veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Id. at 
119.  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall  .  .  . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide to provide such notice in connection 
with adjudications prior to enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In the present case, the veteran was provided with the notice 
required by the VCAA by correspondence dated in April 2001, 
prior to the initial adjudication of the claim.  Although the 
originating agency did not specifically request him to submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims for service connection for PTSD has been 
obtained.  In particular, the veteran's service personnel and 
medical records as well as post service treatment records 
have been obtained and associated with the claims folder.  In 
addition, he has been provided several VA examinations to 
determine if he has PTSD.  Neither the veteran nor his 
representative has identified any outstanding, available 
evidence that could be obtained to substantiate the claim for 
service connection for PTSD.  The Board is also unaware of 
any such evidence.  

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of the claims by 
the originating agency were harmless and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims 
for service connection for PTSD.  


II.  General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


III.  Analysis

The veteran contends that service connection for PTSD is 
warranted, based on stressors associated with his active duty 
service.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board notes that service medical records are negative for 
evidence of any psychiatric disorder.  Moreover, the service 
records do not show that the veteran engaged in combat with 
the enemy during his periods of active duty and he has no 
awards or decorations that would suggest that he engaged in 
combat with the enemy.  Historical post-service outpatient 
records do not show treatment or diagnoses of PTSD.  An 
October 2001 psychological evaluation conducted by the 
Vietnam Veterans Readjustment Program noted that testing was 
consistent with a diagnosis of moderate PTSD and moderate to 
severe major depression.  However, the evaluation did not 
adequately identify the elements supporting the PTSD 
diagnosis.  There is no clear explanation of why the veteran 
meets the criteria for a diagnosis of PTSD under the DSM-IV, 
nor do they indicate whether the PTSD is due to any 
corroborated in-service stressor.  

On the other hand, the veteran was afforded VA examinations 
in August 1998, November 1999, January 2000, and March 2000 
for the specific purpose of determining whether he has PTSD 
related to his military service and all of the examination 
reports specifically note that the veteran does not meet the 
criteria for PTSD.  The psychiatric diagnoses included 
hypochondriasis, with poor insight; depressive disorder, not 
otherwise specified; and personality disorder, not otherwise 
specified.  In addition to examining the veteran, the 
examiners reviewed the veteran's claims folders.  These 
examination reports contain the most comprehensive and 
probative evidence concerning whether the veteran has PTSD.  
Therefore, the Board concludes that the preponderance of the 
evidence establishes that the veteran does not have PTSD.  

In addition, even assuming the veteran did have a clear 
diagnosis of PTSD, there is no corroborating evidence that 
any of the non combat stressors occurred and the veteran has 
been unable to describe details of any of his claimed 
stressor events in service with enough specificity so as to 
allow the service department to verify that any of the events 
actually occurred.  

While the Board has considered the veteran's statements to 
the effect that he has PTSD due to service stressors, this is 
not competent evidence of PTSD or of a nexus between PTSD and 
his military service since laypersons, such as the veteran, 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for PTSD.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt doctrine, but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.



ORDER

Entitlement to service connection for PTSD is denied.  



REMAND

The veteran contends that service connection is warranted for 
a low back disorder which is related to his active duty 
service.  He has maintained that his low back disorder is 
secondary to the service-connected cervical spine disorder 
with torticollis.  

In this regard, the Board notes that the veteran was afforded 
a VA spine examination in August 1998.  At that time, he 
complained of significant problems with the cervical spine 
and left shoulder.  He also noted problems with the low back 
episodically, with pain radiating to the left leg.  The 
diagnosis included episodic low back pain with preserved back 
motion.  The veteran declined to allow X-ray studies of the 
low back to be performed at that time.  

VA medical records predominantly relate to treatment for the 
service-connected cervical spine disorder with torticollis 
and the service-connected left shoulder disorder.  Some 
records note the veteran's complaints of chronic low back 
pain in addition to the neck and shoulder complaints.  

In the veteran's April 2003 substantive appeal, he claimed 
that his current low back pain was related to the chronic, 
severe traumatic torticollis syndrome.  In April 2005, he was 
afforded a VA spine examination in connection with his claim 
for an increased evaluation for the cervical spine disorder.  
On examination, it was noted that the veteran had no painful 
motion of the lumbosacral spine but spasm was noted, and 
there was a deformity of the lumbosacral spine with loss of 
lumbar lordosis.  While the examiner indicated that it was at 
least as likely as not that the veteran's neck a d shoulder 
pain was related to service, there were no clinical findings 
or opinions related to the etiology of any lumbosacral spine 
disorders.  In the opinion of the Board, the veteran should 
be afforded a current, comprehensive examination to determine 
the exact nature, extent and etiology of his low back 
disorder, including whether the current low back complaints 
are related to his service-connected cervical spine 
disability.  

In light of the foregoing, this case is REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C., for 
the following actions:

1.  The veteran should be afforded a VA 
examination by a VA physician with 
appropriate expertise in order to 
determine the nature, extent, and 
etiology of each currently present low 
back disorder.  The claims folder must be 
made available to the examiner for review 
before completion of the examination 
report.  

The examiner should identify each 
currently present lumbosacral spine 
disorder.  For any disorder that is 
identified and based upon the examination 
results and the review of the claims 
files, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
active service or was caused or 
chronically worsened by his service-
connected cervical spine disability.  The 
rationale for all opinions expressed 
should also be provided.  

3.  The RO should also undertake any 
other development it determines to be 
warranted.  

4.  Then, the RO should readjudicate the 
issue of service connection for a low 
back disorder based on a de novo review 
of the record.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
D. C Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


